Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 5/27/2022 is acknowledged and has been entered.

Applicant cites support for the claim amendments in the sequence listing as well as in the pgPUB of the instant application.  Applicant is required to cite support in the originally filed specification rather than in the pgPUB.  

2.  Applicant is reminded of Applicant's election with traverse of Group I and species ---of SEQ ID NO: 200 as the linker, fluorescent substance as the diagnostic agent, trastuzumab as the competing, binding to the same epitope or binding epitope specificity recited in dependent claim 18 (claim 18 is now canceled), and SEQ ID NO: 1 (i.e., CQFDLSTRRLKC) of formula VI ---in Applicant’s response filed 7/1/19.  

Applicant is reminded that upon consideration of the prior art, search and examination had been extended to meditopes SEQ ID NO: 2 and 15-55, and therapeutic agents that are drugs, chemotherapeutic agents, antibodies and fragments thereof, toxins, radioisiotopes, enzymes, chelators, boron compounds, photoactive agents, dyes, metal alloy, or nanoparticles, and a diagnostic agent that is a fluorescent substance, luminescent substance, or a radionuclide (as are recited in instant claim 13).

SEQ ID NO: 186-189 and 207 (meditopes) and SEQ ID NO: 199-204 (meditope linkers) had also been included in examination.  

Newly recited SEQ ID NO: 226, 228, 245, 246, 179, 183, 65-67, 185, 190, 193, 194, 179, 183, 208, 209, 211, 212, 215-220, 6 and 9 (antibodies) and their corresponding sequences (meditope-enabled antibodies) having the (T40, N41, 83E, 85D substituent amino acid residues for VL sequences) or (39Q, 89I, 105Q, 108L/S amino acid substituent amino acid residues for VH sequences) are being included in examination.

Claims 4, 8, 9, 12-14 and 31 read upon the elected species and are presently being examined as they read upon the elected species and those noted above.  

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 4, 8, 9, 12-14 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 5/27/22.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed a method for increasing cellular internalization of a cell surface antigen(s), said method comprising:
(a) contacting a first cell surface antigen with a plurality of first meditope enabled antibodies or antigen binding fragments thereof that bind to said first cell surface antigen;
(b) contacting a second cell surface antigen with a plurality of second meditope enabled antibodies or antigen binding fragments thereof that bind to said second cell surface antigen;
(c) contacting a meditope binding site of the first  meditope-enabled antibody or antigen binding fragment thereof of the plurality of meditope-enabled antibodies with a first meditope from a multivalent meditope;
(d) contacting a meditope binding site of the second meditope-enabled antibody or antigen binding fragment thereof of the plurality of meditope-enabled antibodies with a second meditope from the multivalent meditope, thereby crosslinking the first meditope-enabled antibodies of step (c) and second meditope-enabled antibodies of step (d), and increasing cellular internalization of the first cell surface antigen of step (a) and the second cell surface antigen of step (b),
wherein the first and second meditope-enabled antibodies or antigen binding fragments thereof comprise:
a heavy chain variable (VH) region,
a heavy chain constant region (CH) or portion thereof,
a light chain variable (VL) region comprising
a threonine at position 40,
an asparagine at position 41, 
a glutamic acid at position 83, and 
an aspartate at position 85, according to Kabat numbering, and
a light chain constant region (CL) or portion thereof,
wherein the meditope binding site of the first meditope-enabled antibody or antigen binding fragment thereof and the meditope binding site of the second meditope-enabled antibody or antigen binding fragment thereof comprise
threonine, asparagine, glutamic acid and aspartate at residues 40, 41, 83 and 85, respectively, of the VL of the meditope-enabled antibody or antigen-binding fragment thereof, and glutamine, isoleucine, glutamine at residues 39, 89, and 105, respectively, and leucine or serine at residue 108 of the VH of the meditope-enabled antibody or antigen-binding fragment thereof; both
wherein the meditope binding site of the first meditope-enabled antibody or antigen binding fragment thereof and the meditope binding site of the second meditope-enabled antibody or antigen binding fragment thereof is a peptide or peptides that bind to a central cavity of a meditope-enabled antibody or antigen binding fragment thereof;
wherein the multivalent meditope comprises a plurality of meditopes and one or more linkers;
wherein the multivalent meditope comprises the amino acid sequence of [one of] SEQ ID NO: 1, 2, 15-55, 186-189 or 207, or a cyclic peptide derived therefrom,
wherein the first and second meditope-enabled antibodies or antigen binding fragments  [thereof] both recognize and bind the same antigen and is selected from meditope-enabled antibodies that recognize and bind CD19, CD22, CD23, CD33, CD27, prolactin receptor, SDC-1, EGFR, and HER2 receptor, and 
wherein the multivalent meditope includes a first meditope and a second meditope coupled to a first linker, and
wherein the antibodies that recognize and bind to the aforementioned antigens are those recited at parts “(a)”-“(i)” that appear in instant base claim 4; 

and including wherein the cell surface antigen is a receptor capable of receptor-mediated endocytosis (claim 8), 
wherein the multivalent meditope comprises an immunoglobulin Fc region or portion thereof linked to a meditope (claim 9), 
wherein the multivalent meditope further comprises a diagnostic agent that is an imaging agent that is a fluorescent substance, a luminescent substance, or a radionuclide, or a therapeutic agent that is a drug, chemotherapeutic agent, antibody and fragment thereof, toxin, radiosiotope, enzyme, chelator, boron compound, photoactive agent, dye, metal alloy, or nanoparticle (claims 12 and 13), 
 wherein the first meditope-enabled antibody binds to a different (claim 14) or same epitope than the second meditope-enabled antibody (dependent claim 14 for a different epitope), and 
wherein the linker comprises the sequence of SEQ ID NO: 199, 200, 201, 202, 203 or 204. 

Although the method of instant base claim 4 now recites specific base antibodies to be used in the claimed method and residues in the light (40T, 41N, 83E, 85D) and heavy chains (39Q, 89I, 105Q, 108R/S) that are altered in the base antibodies in order for the meditope-enabled antibody versions thereof to have the recited amino acid substituent residues, the evidence in the specification indicates that although these said amino acid substituents are necessary for a structure/function relationship, they alone are not sufficient for that structure/function relationship. Hence, experimentation must be performed to determine which other residues in concert with these said recited residues in the base antibodies must be changed to particular residues for the first and second meditope-enabled to possess the functional property of binding to one or more of the recited multivalent meditopes (i.e., to one or more of SEQ ID NO: 1, 2, 15-55, 186-189 or 207, or a cyclic peptide derived therefrom) and allowing for the functional property of (the multi-valent meditope(s)) cross-linking the first and second meditope-enabled antibodies and increasing cellular internalization of the specific cell surface antigens.  The meditope-enabled antibody ingredients used in the claimed method are claimed  by partial structure and function.

There is no evidence of record for a representative number of species of these base antibodies having the recited mutated amino acid residues at the indicated positions thereof plus other modifications to the base antibodies that result in meditope-enabled antibodies, i.e., that possess the functional property of binding to the multivalent meditopes and allowing for the functional property of cross-linking the first and second meditope-enabled antibodies and increasing cellular internalization of the specific cell surface antigens.  

The specification discloses that the term “multivalent meditope” refers to a plurality of meditopes, and one or more linkers or linking means and are not limited to those comprising the meditopes described in the instant specification ([0096]).  

The specification further discloses that the term “meditope” refers to a peptide or peptides that bind(s) to a central cavity such as a meditope-binding site of a meditope-enabled antibody or antigen binding fragment thereof, which antibody or antigen binding fragment thereof has a threonine at position 40, and asparagine at position 41, and an aspartate at position 85 of its light chain, according to Kabat numbering, or contains a meditope binding site containing residues that correspond to those within the meditope-binding site of cetuximab, meditope-enabled trastuzumab, or meditope-enabled M5A ([0097]).  Thus, the specification defines the term “meditope” by a partial structure of a central cavity of an antibody to which it binds.

The first and second meditopes must comprise a structure that possesses the functional property of associating with sufficient affinity and stability to the binding site of the meditope-enabled antibodies in order to provide the functional property of cross-linking the antibodies, and this is also true in the reverse, i.e., that the binding site for the meditope in the meditope-enabled antibody must possess the functional property of binding to the multivalent meditope with sufficient affinity and stability to allow the multivalent meditope to cross-link the antibodies. 

The method for increasing cellular internalization of a cell surface antigen relies on contacting cells with “meditope-enabled antibodies” that are described only through partial structure of the central cavity formed by VH and VL that have the recited residues at the recited positions of the VH and VL, whereas the evidence of record indicates that the complete structure of the central cavity formed by the VH and VL and potentially other residues outside of this cavity that can and do influence binding of the multivalent meditope (and potentially may also influence antigen binding through three dimensional spatial considerations), and the influence of different linkers comprised in the multivalent meditope can contribute to binding interaction by influencing Gibbs free energy. Therefore, these meditope-enabled antibody sequences, even with the present amendment to the claims of the base antibodies, cannot be envisioned a priori.  

As pertains to the influence of the linker of the multivalent meditope on meditope-enabled antibody binding and cellular internalization, the specification discloses at [0101] that the linker in some instances has the ability to contribute to Gibbs free energy (delta G) of the multivalent meditope with respect to specificity and affinity. In the case where the linker makes no contribution to delta G, the apparent affinity of a bivalent ligand for the bivalent target is the product of the monomeric binding constraints (and by extension, the reverse is true, that if the linker contributes, the affinity is not solely dependent upon the meditope portions of the multivalent meditope).  The specification also discloses that the geometry of a cell surface-expressed antigen can place strict constraints on the linker of a multivalent meditope. Evidentiary reference Donaldson et al cited below teaches that the linker geometry influences specificity and synergistic effects of a multivalent meditope (especially page 17460 at the last sentence of the first full paragraph at column 2), and therefore influences the functional property of binding to the meditope-enabled antibody and subsequently the ability to increase cellular internalization.

The specification exemplifies making a meditope enabled trastuzumab antibody by aligning and sequence identity mapping the sequence of cetuximab and trastuzumab onto the atomic model of trastuzumab, identifying residues that differ between the two antibodies and whose side chains either make direct contact with the meditope or potentially indirectly affect meditope (cQFD) binding, mutating equivalent positions in the trastuzumab sequence, and testing the antibody variant for binding to the cQFD meditope with sufficient affinity ([0424]-[0245]), followed by crystallization of the trastuzumab meditope enabled antibody with and without the cQFD meditope to ascertain whether or not the mutations significantly perturbed the overall structure of the Fab antibody variant ([0426]).  The cQFD meditope is cyclic CQFDLSTRRLKC (SEQ ID NO: 1) ([0057]).  

In this said example of generating a meditope-enabled antibody trastuzumab (specific for Her2), thirteen residues were identified that differ between cetuximab (anti-EGFR) and trastuzumab, and the residues at these thirteen positions were mutated to:
40T, 41N, 85D, 39R, 45R, 9I, 10L, 42G, 43S, 83I and 100A in the light chain and 40S and 89I in the heavy chain (Example 2).  The substituent amino acid residues that are in common with those recited in instant base claim 4 are underlined.  83E in the light chain of the recited meditope-enabled antibodies is missing from the said example 2, while other residues were changed (instant base claim 4 recites T40, 41N, 83E and 85D for the substitutions in the light chain) in the said example and also recites 39Q, 89I, 105Q and 108R/S for the substitutions in the heavy chain).  Similarly, the said example 2 only mutated one residue in the heavy chain that is in common with those mutations recited in instant base claim 4, and comprises an additional mutation that is not so recited. 

As stated in the prior office action of record:

The specification discloses that in some embodiments, the one or more residues that are replaced are selected from the light chain FR residues 10, 39-43, 45, 83, 85, 100 and/or 104 according to Kabat numbering, and/or heavy chain framework residue numbers 40, 89 and/or 105 according to Kabat numbering, while in some other embodiments those residues correspond to light chain residues 9, 10, 39, 40-43, 45, 83, 85, 100 and/or 104 and/or heavy chain residues 40, 89 and/or 105 according to Kabat numbering ([0217]), and in some instances the template antibody has one or more CDRs that are distinct from the CDRs of the meditope enabled antibody ([0227]).  This disclosure is a further indication that experimentation must be performed to determine the sequence of the antibody comprising a meditope binding site.

The specification further discloses that in some embodiments, the meditope enabled antibodies are generated by modifying an antibody other than cetuximab (the template antibody), such as antibody having one or more CDRs distinct therefrom, to confer the ability to bind to one or more of the meditopes, wherein the template antibody can be a human or humanized antibody or a mouse antibody.  The specification discloses that in one aspect, the modifications include substituting residues within the central cavity of the Fab fragment, typically (but not exclusively) within the FRs of the heavy and light chain variable regions and/or the constant regions to render the template antibody meditope enabled, wherein in some embodiments residues are replaced with the corresponding residue present in cetuximab or a comparable amino acid residue ([0216]).  

Evidentiary reference Donaldson et al (PNAS, 2013, 119(43): 17456-17461, of record) likewise underscores that experimentation must be engaged in to determine the structure of the particular antibodies (that are not Cetuximab or Tastuzumab) that can bind to a cell surface antigen and that is engineered to comprise a meditope-binding site for SEQ ID NO: 1 (or for any other meditope, including in the case of multivalent meditopes that comprise different meditopes).  Donaldson et al teach that two peptides were identified by phage display (one of which is identical to instantly recited SEQ ID NO: 1, CQFDLSTRRLKC (“cQFD”) as thought to mimic the tumor epitope EGFR domain III. Donaldson et al further teach that this cQFD “meditope” binds to the Fab antigen-binding fragment of Cetuximab, wherein the cocrystal structure revealed that the peptide docks in a cavity in the Fab framework.  Donaldson et al examined the light and heavy chain sequences of Cetuximab and compared them to that of a decoy antibody (“CH 14.18”) as well as to that of non-binding antibodies Trastuzumab, Rituximab and M425, determined which sequence differences were likely to influence binding of the peptide, and mutated equivalent positions in Trastuzumab.  Donaldson et al produced the corresponding antibody Fab and cocrystalized it with the cQFD peptide and also determined that the changes did not significantly perturb the overall structure of this Fab or abrogate binding to the antigen (Her2).

Evidentiary reference King and Williams (Meth. Mol. Biol. 2019, 1904: 293-298, of record) teaches that in their study, a meditope is a 12 amino acid cyclic peptide that binds to the cavity between the light and heavy chains of cetuximab, wherein this binding site is unique to cetuximab and absent from human antibodies.  King and Williams teach a method by which they graft this binding site onto several human monoclonal antibodies, wherein the method comprises locating an amino acid sequence of the antibody of interest, align the light chain and heavy chain sequences with a reference antibody or antibodies, substitute amino acid sequences into the antibody of interest, test the binding of the parent antibody and the variant antibody to target cells. They exemplify an N-terminally acetylated peptide that comprises the sequence of instantly recited SEQ ID NO: 1, and teach that the binding of the meditope to the antibody and antigen binding of the antibody must be verified experimentally (see entire reference).  

Thus, the specification discloses that each meditope enabled antibody must be designed and subsequently tested for binding with sufficient affinity to whichever meditope(s) is/are under consideration, and also tested to ensure that the antibody retains its antigen binding specificity and affinity for the cell surface antigen.

Although one of skill in the art could mutate the recited base antibody VL and VH sequences to comprise the recited (VL- 40T, 41N, 83G, 85D) or (VH- 39Q, 89I, 105Q, 108L/S) mutations, as well as employ a method of discovery to make other mutations that along with the said recited mutations coordinately confer upon the meditope enabled first and second antibodies the ability to bind to the multivalent meditope(s) comprising one or more of the recited amino acid sequences or cyclic peptides derived therefrom:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Equally note that adequate written description of a newly characterized antigen alone is not adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  Also see the Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018, USPTO, which clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the above bolded text, at  https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all the said meditope-enabled antibodies at the time the instant application was filed, and hence not in possession of the claimed method of using such at the time the instant application was filed.    

Also note that the instant claims are directed to a method of using the meditope-enabled antibodies/multivalent meditopes, rather than the meditope-enabled antibodies/multivalent meditopes themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). In the instant case, the claimed methods cannot be practiced without the recited composition comprising the said peptides that have the ability to bind to a donor-specific HLA antigen.

Applicant’s arguments (of record in the amendment and response filed 5/27/22 on pages 7-8) have been fully considered but are not persuasive.  

Applicant argues that paragraph [0040] of the pgPUB provides multiple examples of meditope-enabled antibodies.

However, said paragraph only discloses the names of antibodies that can be altered to make meditope-enabled antibodies; said paragraph does not disclose the structure of the meditope-enabled antibodies that possess the requisite functional properties.

Applicant further argues that the specification provides the mechanism of action in one embodiment for enhancing tumor therapy, citing figure 1 and the specification at [0058]), that Figure 2 shows exemplary bivalent meditopes at [0059], that additionally figure 20 shows data relating to fit quality to a 1:1 multivalent meditope:meditope-enabled antibody binding model as guidance  for use in any antibody, and that these teaching as described support possession of the invention of claim 4.  Applicant is referring to paragraphs in the pgPUB rather than paragraphs in the instant specification.

However, these arguments are not persuasive for the following reasons.  Disclosure of a mechanism of action, a diagram of a meditope-enabled antibody, or a binding model do not provide the structure (amino acid sequences of the VL/VH) of the meditope-enabled antibodies that bind to the first and second antigens and that possess the functional properties of binding to the multivalent meditopes, crosslinking them, and increasing cellular internalization of the bound cell surface antigens.  As enunciated in the instant rejection, one example of a meditope-enabled antibody does not suffice to provide a representative number of species thereof in light of the considerations discussed therein. The recitation of residues at specific positions in instant base claim 4 is still a partial structure for the meditope-enabled antibodies.  One of skill in the art cannot envision the full structure without engaging in experimentation as is enunciated in the instant rejection.

5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.  Claims 4, 8, 9, 12-14 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 5/27/22.

     a) Claim 4 is indefinite in the recitation of “ the antibodies that recognize and bind CD33 comprise a VL comprising SEQ ID NO: 193 and a VH comprising SEQ ID NO: 194” at part “(d)” because it is not clear what is meant, as the instant specification at [0280] and [0281] discloses that these said SEQ ID NOs are the VL and VH of an anti-CD37 antibody (otlertuzumab).  

     b) Claim 4 is indefinite in the recitation of “(e) the antibodies that recognize and bind CD37 comprise a VL comprising SEQ ID NO:  179 and a VH comprising SEQ ID NO: 183” because it is not clear what is meant, as the instant specification at [0246] and [0247] discloses that these sequences are the VL and VH regions, respectively, of the mAb Epratuzumab, while evidentiary reference genengnews (2022, pages 1/2-2/2) teaches that mAb Epratuzumab is a monoclonal antibody designed to target CD22 (see entire reference, especially last para on page 1/2).  (These said SEQ ID NOs are also correctly recited at part “(b)” as having CD22 specificity.)  

7.  A linker consisting of the sequence of one of SEQ ID NO: 199-204 is free of the prior art. SEQ ID NO: 226, 228, 245, 246, 179, 183, 65-67, 185, 190, 193, 194, 179, 183, 208, 209, 211, 212, 215-220, 6 and 9 having the (T40, N41, 83E, 85D substituent amino acid residues for VL sequences) or (39Q, 89I, 105Q, 108L/S amino acid substituent amino acid residues for VH sequences) are free of the prior art.

8.  No claim is allowed.

9.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644